ON REHEARING
PER CURIAM.
In a petition for rehearing filed by the State, it has been pointed out that under the opinion of the Court filed on December 27, 1967, it would be necessary to completely retry the case. It is further pointed out that such a retrial would be unfortunate in view of its possible effect upon the minor witness involved. In addition, it is pointed out that the reversible error set forth in the opinion of the court is not such as to require a retrial of all of the issues in the cause in order to afford the appellant the relief sought. It is further noted from the record of this cause that the appellant, as defendant in the trial court, did not deny the acts complained of. The sole question presented on the appeal was whether or not the trial court had committed error in refusing to allow appellant to change his plea of nolo contendere to not guilty by reason of insanity. We therefore amend our opinion heretofore filed by striking therefrom the last paragraph beginning “accordingly, the judgment and sentence are reversed. * * * ” and substitute therefor the following: “Accordingly, the judgment and sentence are reversed and the cause remanded for the entry of an order allowing the appellant to enter a plea of not guilty by reason of insanity, and for a retrial of the issue of defendant’s sanity at the time of the commission of the acts charged.”